DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the After Final filing on May 9, 2022.  Claims 1-9 are currently pending wherein all claims read on a prepolymerization solution.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Wicker et al (US 2006/0237880).

Summary of claim 1:
A prepolymerization solution comprising: 
a photosensitive polymer having a molecular weight of greater than 2,000 Daltons and comprising at least two vinyl groups per molecule of polymer; 
a photoinitiator; 
a water content of 10 wt % to about 99.5 wt %; and 
a biocompatible, light-absorbing additive material suitable to control light penetration, 
wherein the biocompatible, light-absorbing additive material is tartrazine.

Wicker teaches a composition containing bioactive agents, a photoinitiator (abstract), and a polymer that includes a polyethylene glycol (PEG) having functional groups such as acrylate, methacrylate, or vinyl groups and having a molecular weight of 1000 to 20,000 (0036).  Wicker teaches the composition to contain water (abstract) wherein the solids content is between 20 and 30% w/v (0053) reading on 70-80% water.  However, Wicker does not teach or fairly suggest the claimed prepolymerization solution wherein the solution contains a biocompatible light absorbing additive and wherein this additive is tartrazine.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763